--------------------------------------------------------------------------------

Exhibit 10.34
 
CAMERON INTERNATIONAL CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
(Including Non-Compete, Non-Solicitation, and Confidentiality Agreements)


Effective Date:  October 16, 2014


1.         Purpose.  As an additional incentive and inducement to you to remain
in the employment of Cameron International Corporation (the “Company”) or one of
its Subsidiaries and to acquire an ownership position in the Company, thereby
aligning your interests with those of the Company and its stockholders, the
Company hereby grants to you, the “Optionee”,  the option to purchase common
stock of the Company from the Company (the “Options”) at the times and upon the
terms and conditions set forth on the attached Notice of Grant of Stock Options
and this Option Agreement (the “Agreement”), subject to your acceptance of this
Agreement in writing or electronically in the manner prescribed by the Company
or its third party administrator.  The Options are not intended to be incentive
stock options granted in accordance with Code Section 422.  For purposes of this
Agreement, “Employer” means the Company or Subsidiary that employs the
Participant on the applicable date. All capitalized terms not defined in this
Award Agreement shall have the same meaning as set forth in the Plan.


2.         Terms Subject to the Plan.  The Agreement is expressly subject to the
terms and provisions of the Company’s Equity Incentive Plan (the “Plan”), as
indicated in your Notice of Grant of Stock Options.  A copy of the Plan is
available from the Corporate Secretary upon request.  In the event there is a
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall control.


3.         Purchase Price.  The purchase price of the Shares of the Company’s
common stock subject to the Agreement shall be $57.57 per Share.


4.         Vesting.  The Options granted pursuant to this Agreement may be
exercised, in whole or in part, but only as to the number of Options as to which
the right to exercise has vested at the time of exercise, during the period
beginning October 16, 2015 (one year from the date on which they were granted),
and ending October 16, 2024 (ten years from the date on which Option was
granted.)


5.         Exercise of Option.  The Options granted herein may be exercised as
to vested Options, in whole or in part, from time to time by the Optionee by
giving written notice to the Secretary of the Company on or prior to the date on
which the Option terminates.  Such notice shall identify the Option and specify
the number of whole Shares that the Optionee desires to purchase.  Any notice of
exercise shall be in an electronic or written form as prescribed by the Company
or its designated third party administrator.  Payment of the purchase price of
the Shares that the Optionee desires to purchase shall be tendered in full at
the time of giving notice by (i) cash, check in U.S. Dollars, or bank draft
payable and acceptable to the Company (or the equivalent thereof acceptable to
the Company), (ii) Shares theretofore owned and held by the Optionee, (iii) a
combination of cash and Shares theretofore owned and held by the Optionee, or
(iv) the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the
exercise price.  The notice shall not be considered to be properly given unless
accompanied by all documentation deemed appropriate by the Company to reflect
exercise of the Option and compliance with all applicable laws, rules and
regulations.
 
1

--------------------------------------------------------------------------------

6.         Changes in the Company’s Capital Structure.  The number of Shares
subject to the Option and the price per Share payable upon exercise of the
Option shall be subject to the provisions of Section 12.2 of the Plan relating
to adjustments to corporate capitalization.


7.         Covenant Not To Compete, Solicit or Disclose Confidential
Information.


(a)        The Optionee acknowledges that the Optionee is in possession of and
has access to confidential information, including material relating to the
business, products and/or services of the Company and that he or she will
continue to have such possession and access during employment by the Company or
Employer. The Optionee also acknowledges that the Company’s (or Employer’s)
business, products and services are highly specialized and that it is essential
that they be protected, and, accordingly, the Optionee agrees that as partial
consideration for the Option granted herein that should the Optionee engage in
any “Detrimental Activity,” as defined below, at any time during his or her
employment or during a period of one year following his or her termination the
Company or Employer shall be entitled to: (i) cancel any unexercised portion of
the Option grant; (ii) recover from the Optionee the value of any portion of the
Option grant that has been exercised; (iii) seek injunctive relief against the
Optionee pursuant to the provision of subsection (c) below; (iv) recover all
damages, court costs, and attorneys’ fees incurred by the Company or Employer in
enforcing the provisions of this Option grant, and (v) set-off any such sums to
which the Company or Employer is entitled hereunder against any sum which may be
owed the Optionee by the Company or Employer.


(b)        “Detrimental Activity” for the purposes hereof, other than with
respect to involuntary termination without Cause, termination in connection with
or as a result of a “Change of Control” (as defined in Section 8(j) hereof), or
termination following a reduction in job responsibilities, shall include: (i)
rendering of services for any person or organization, or engaging directly or
indirectly in any business, which is or becomes competitive with the Company or
Employer or any Subsidiary; (ii) disclosing to anyone outside the Company or any
Subsidiary, or using in other than the Company’s or any Subsidiary’s business,
without prior written authorization from the Company or Employer or any
Subsidiary, any confidential information including material relating to the
business, products or services of the Company or Employer or any Subsidiary
acquired by the Optionee during employment with the Company or Employer or any
Subsidiary; (iii) soliciting, interfering, inducing, or attempting to cause any
employee of the Company or Employer or any Subsidiary to leave his or her
employment, whether done on Optionee’s own account or on account of any person,
organization or business which is or becomes competitive with the Company or
Employer or any Subsidiary, or (iv) directly or indirectly soliciting the trade
or business of any customer of the Company or Employer or any Subsidiary. 
“Detrimental Activity” for the purposes hereof with respect to involuntary
termination without Cause, termination in connection with or as a result of a
“Change of Control”, or termination following a reduction in job
responsibilities, shall include only part (ii) of the preceding sentence.
 
2

--------------------------------------------------------------------------------

(c)        Because of the difficulty of measuring economic losses to the Company
or Employer as a result of a breach of the foregoing covenants, and because of
the immediate and irreparable damage that could be caused to the Company or
Employer for which it would have no other adequate remedy, the Optionee agrees
that the foregoing covenants may be enforced by the Company or Employer in the
event of breach by him/her by injunction relief and restraining order, without
the necessity of posting a bond, and that such enforcement shall not be the
Company's or Employer’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available to the Company or Employer.


(d)        The covenants and the provisions of this Section 7 are severable and
separate, and the unenforceability of any specific covenant or provision shall
not affect the enforceability of any other covenant or provision. Moreover, in
the event any arbitrator or court of competent jurisdiction shall determine that
the scope or time set forth are unreasonable, then it is the intention of the
parties that such restrictions be enforced to the fullest extent which the panel
or court deems reasonable, and this Agreement shall thereby be reformed.


(e)        Each of the covenants in this Section 7 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Optionee against the Company or
Employer, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company or Employer of such
covenants or provisions.


8.          Termination of Employment.


(a)        If the Optionee’s employment terminates at age 60 or older, for
reasons other than “Cause” (as defined below), and the Optionee has at least ten
years of continuous employment with either or both the Company or a Subsidiary,
any unvested Options shall continue to vest and be payable according to the
terms of the Agreement; except that if such termination occurs within one year
from grant date, the number of Options that will continue to vest shall be
reduced to be proportionate to the ratio of the number of days between grant
date and termination date and 365, with the balance of the Option immediately
cancelled. The Optionee shall have the right to exercise the Option at any time
within the lesser of: (i) the term of the option, or (ii) a three (3) year
period commencing on the day next following such termination.


(b)        If the Optionee is an executive officer, categorized as a Tier 1
Executive Officer at the time of grant or at the time of termination, age 65 or
older with at least ten years of continuous employment with either or both of
the Company or a Subsidiary and the Optionee’s employment terminates for reason
other than Cause, or death or “Long-term Disability” (as defined below), any
unvested Options shall continue to vest according to the terms of the Agreement
and Optionee shall have the right to exercise the Options for the full term of
this Agreement.


(c)        If the Optionee’s employment terminates by reason of death or
“Long-term Disability”, of the Optionee, the Option shall vest in full, as of
the date of death or the date of such termination and be exercisable pursuant to
the terms of Section 4, and the Optionee or his/her personal representatives,
heirs, legatees or distributees shall have the right to exercise the Option
granted hereunder at any time within the lesser of:  (1) the term of the Option
or, (ii) a three (3) year period commencing on the date next following the date
of such termination.
 
3

--------------------------------------------------------------------------------

(d)        If the Optionee’s employment terminates by reason of a workforce
reduction, the Options shall continue to vest and be exercisable according to
their terms; except that, unless the Optionee is an executive officer
categorized as a Tier 1 Executive Officer at the time of grant or the time of
termination, age 65 or older and has at least ten years of continuous employment
with either or both of the Company or a Subsidiary at the time of termination,
if such termination occurs within one year from the grant date, the number of
Options that will vest in full shall be reduced to be proportionate to the ratio
of the number of days between the grant date and the date of termination and
365, with the balance of the Option immediately cancelled.


(e)        If the Optionee’s employment terminates other than as provided for in
Sections (a), (b), (c) or (d) above, no additional Options shall vest for the
benefit of the Optionee after the termination date, and the Options shall be
exercisable by the Optionee, with respect to those Shares which had already
vested only, within a three (3) month period after such termination or the term
of the Options, whichever is less, but only to the extent exercisable
immediately prior to the date of termination.


(f)         If the Optionee’s employment is terminated for Cause, the Options
shall terminate and no longer be exercisable for either the vested or the
unvested Options.


(g)        Any other agreement between the Optionee and the Company
notwithstanding, if there is a termination in connection with a “Change in
Control” (as defined below), the Options shall immediately vest and be
exercisable in full pursuant to the terms of Section 5.  For the purposes of
this Award Agreement, a termination in connection with a Change in Control shall
mean a Change in Control shall have occurred and there has occurred a
termination of the Optionee’s employment with the Company or a Subsidiary either
by the Company or a Subsidiary without Cause, or by the Optionee for “Good
Reason” (as defined below) during the “Effective Period” (as defined below).


(h)        “Cause” for the purposes hereof, shall mean the Optionee has (1)
engaged in gross negligence or willful misconduct in the performance of his or
her duties and responsibilities respecting his or her position with the Company
or a Subsidiary; (2) willfully refused, without proper legal reason, to perform
the duties and responsibilities respecting his or her position with the Company
or a Subsidiary; (3) breached any material policy or code of conduct established
by the Company or a Subsidiary and affecting the Optionee; (4) engaged in
conduct that Optionee knows or should know is materially injurious to the
Company or a Subsidiary; (5) been convicted of a felony or a misdemeanor
involving moral turpitude; or (6) engaged in an act of dishonest or impropriety
which materially impairs the Optionee’s effectiveness in his or her position
with the Company or a Subsidiary.


(i)         “Long-term Disability” for the purposes hereof, shall mean that the
Optionee is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.
 
4

--------------------------------------------------------------------------------

(j)         “Change in Control” for the purposes of this Agreement, shall mean
the earliest date on which:



 
(i)
any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or




 
(ii)
individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board shall from
and after such election be deemed to be a member of the Incumbent Board; or




 
(iii)
a merger or consolidation involving the Company or its stock, or an acquisition
by the Company, directly or indirectly or through one or more subsidiaries, of
another entity or its stock or assets in exchange for the stock of the Company
unless, immediately following such transaction at least 50% of the then
outstanding voting securities of the surviving or resulting corporation or
entity will be (or is) then beneficially owned, directly or indirectly, by all
or substantially of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the 50% test is met,
any ownership of the voting securities of the surviving or resulting corporation
or entity that results from a stockholder’s ownership of the stock of, or their
ownership interest in, the corporation or other entity with which the Company is
merged or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding voting securities immediately prior to the transaction);
or




 
(iv)
all or substantially all of the assets of the Company are sold or transferred to
a Person as to which (a) the Incumbent Board does not have authority (whether by
law or contract) to directly control the use or further disposition of such
assets and (b) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.



Anything else in this definition to the contrary notwithstanding, no Change of
Control shall be deemed to have occurred by virtue of any transaction which
results in the Optionee, or a group of Persons which includes the Optionee,
acquiring 20% or more of either the combined voting power of the Company’s
outstanding voting securities or the voting securities of any other corporation
or entity which acquires all or substantially all of the assets of the Company,
whether by way of merger, consolidation, sale of such assets or otherwise.
 
5

--------------------------------------------------------------------------------

(k)        The “Effective Period” shall mean for the purposes of this Award
Agreement the period from (A) the earliest date to occur of any of the
following: (1) any of the events set forth under the definition of Change in
Control shall have occurred, (2) the receipt by the Company of a Schedule 13D
stating the intention of any person to take actions which if accomplished, would
constitute a Change in Control; (3) the public announcement by any person of its
intention to take any such action, in each case without regard for any
contingency or condition which has not been satisfied on such date; (4) the
agreement by the Company to enter into a transaction which, if consummated,
would result in a Change in Control; or (5) consideration by the Board of a
transaction which, if consummated, would result in a Change in Control and
continues until (B) the Scheduled Vesting Date, provided that the Change in
Control is consummated prior to the last scheduled vesting date.  If, however,
an Effective Period occurs but the proposed transaction to which it relates
ceases to be actively considered or pending, the Effective Period will be deemed
not to have commenced for purposes of this Agreement. If, however, an Effective
Period occurs with respect to a proposed transaction which ceased to be actively
considered but for which active consideration is revived, the Effective Period
with respect to the Change in Control that ultimately occurs shall begin on the
date upon which consideration was revived and continue until the Scheduled
Vesting Date, provided that the consummation of the Change in Control occurs
during the term of the Option.


(l)         “Good Reason” for the purposes of the Award Agreement shall mean the
occurrence of any of the following without the Optionee’s express written
consent: (1) a material change in the Optionee’s status, title(s) or
positions(s) with the Company, including as an officer of the Company, as in
effect immediately prior to the Effective Period which in the Optionee’s
reasonable judgment, does not represent a promotion, with commensurate
adjustment of compensation, from the Optionee’s status, title(s) and
positions(s) immediately prior to the Effective Period; or the assignment to the
Optionee of any duties or responsibilities which, in the Optionee’s reasonable
judgment, are materially inconsistent with such status, title(s) or
positions(s); or any removal of the Optionee from or any failure to reappoint or
reelect the Optionee to such position(s); provided that the circumstances
described in this item (1) do not apply if as a result of the Optionee’s Death,
voluntary termination of employment after age 60 with 10 years of service,
Long-Term Disability or following receipt by the Optionee of written notice from
the Company of the termination of the Optionee’s employment for Cause; (2) a
reduction by the Company during the Effective Period in the Optionee’s then
current base salary; (3) the failure by the Company to continue in effect any
material Plan in which the Optionee was participating immediately prior to the
Effective Period other than as a result of the normal expiration or amendment of
any such Plan in accordance with its terms; or the taking of any action, or the
failure to act, by the Company which would materially adversely affect the
Optionee’s continued participation in any such Plan on at least as favorable a
basis to the Optionee’s participation as in effect immediately prior to the
Effective Period or which would materially reduce the Optionee’s benefits under
any such Plan or deprive the Optionee of any material benefit enjoyed by
Optionee immediately prior to the Effective Period; or (4) the relocation of the
principal place of Optionee’s employment to a location 25 miles further from the
Optionee’s principal residence. To qualify as Good Reason, an Optionee must (i)
give written notice of an event constituting Good Reason within 90 days of its
initial occurrence, (ii) give the Company 30 days in which to cure such
condition, and (iii) actually terminate employment within two years following
the initial occurrence of the Good Reason condition and prior to the Scheduled
Vesting Date.
 
6

--------------------------------------------------------------------------------

9.         Employment.  This Agreement is not an employment agreement.  Nothing
contained herein shall be construed as creating any employment relationship.


10.       Notices.  All notices required or permitted under this Agreement shall
be in writing and shall be delivered personally or by mailing the same by
registered or certified mail postage prepaid, to the other party.  Notice given
by mail as below set out shall be deemed delivered at the time and on the date
the same is postmarked.
 
Notices to the Company should be addressed to:
 Cameron International Corporation
 1333 West Loop South, Suite 1700
 Houston, Texas 77027
 Attention:  Corporate Secretary
 Telephone:  713-513-3322


11.       Definitions.  All undefined capitalized terms used herein shall have
the meanings assigned to them in the Plan.


12.       Successors and Assigns.  Subject to the provisions of Paragraph 9
hereof, this Agreement shall inure to the benefit of and be binding upon the
heirs, legatees, distributees, executors and administrators of the Optionee and
the successors and assigns of the Company.  This Agreement shall be interpreted,
construed, and enforced in accordance with the laws of the State of Texas.  In
no event shall an Option granted hereunder be voluntarily or involuntarily sold,
pledged, assigned or transferred by the Optionee other than: (i) by will or the
laws of descent and distribution; or (ii) pursuant to the qualified domestic
relations order (as defined by the Internal Revenue Code); or (iii) with respect
to grants of nonqualified stock options, by transfer by an Optionee to a member
of the Optionee’s Immediate Family, or to a partnership or limited liability
company whose only partners or shareholders are the Optionee and members of his
Immediate Family.  However, any grant transferred shall continue to be subject
to all terms and conditions contained in the Agreement.  “Immediate Family”
means the spouse, children or grandchildren of the Optionee.


13.       Tax Withholding.


(a)        Regardless of any action the Company or Optionee’s employer (the
“Employer”) takes with respect to any or all income tax (including foreign,
federal, state and local tax), social insurance, payroll tax, payment on account
or other tax-related items related to Optionee’s participation in the Plan and
legally applicable to Optionee (“Tax-Related Items”), Optionee acknowledges that
the ultimate liability for all Tax-Related Items legally due by Optionee is and
remains Optionee’s responsibility and may exceed the amount actually withheld by
the Company and/or the Employer.  Optionee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including but not limited to, the grant, vesting, exercise of the Option, the
issuance of Shares upon exercise, the subsequent sale of Shares acquired
pursuant to the exercise of the Option and the receipt of any dividends; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate Optionee’s liability
for Tax-Related Items or achieve any particular tax result.  Further, if
Optionee has become subject to tax in more than one jurisdiction, Optionee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
 
7

--------------------------------------------------------------------------------

(b)        Prior to any relevant taxable or tax withholding event (“Tax Date”),
as applicable, Optionee will pay or make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items.  In this
regard, Optionee authorizes the Company and/or the Employer or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) accept a cash
payment in U.S. Dollars in the amount of Tax-Related Items, (ii) withhold whole
Shares which would otherwise be delivered to Optionee having an aggregate Fair
Market Value, determined as of the Tax Date, or withhold an amount of cash from
Optionee’s wages or other cash compensation which would otherwise be payable to
Optionee by the Company and/or the Employer, equal to the amount necessary to
satisfy any such obligations, (iii) withhold from proceeds of the sale of Shares
acquired upon exercise of the Option either through a voluntary sale or through
a mandatory sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization), or (iv) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom Optionee have submitted an irrevocable notice
of exercise.
(c)        To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Optionee are deemed to have been issued
the full number of Shares subject to the Option, notwithstanding that a number
of Shares are held back solely for the purpose of paying the Tax-Related Items. 
Finally, Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Optionee’s participation in the Plan that cannot be satisfied by
the means previously described. The Company shall have sole discretion to
deliver the Shares if Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items as described in this section and Optionee
unconditionally consents to and approves any such action taken by the Company. 
Optionee (or any beneficiary or person entitled to act on Optionee’s behalf)
shall provide the Company with any forms, documents or other information
reasonably required by the Company.
14.       Repatriation; Compliance with Laws. If the Optionee is resident or
employed outside of the United States, the Optionee may be required to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of the Shares acquired pursuant to the Option) in accordance with local
foreign exchange rules and regulations in the Optionee’s country of residence
(and country of employment, if different). It is the Optionee’s responsibility
to comply with all foreign exchange rules and all other local compliance
requirements that he or she may be subject to with respect to his or her
participation in the Plan.  In addition, the Optionee is required to take any
and all actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be necessary to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in the Optionee’s country of
residence (and country of employment, if different).  The Optionee is also
required to take any and all actions as may be necessary to comply with the
Optionee’s personal legal, and tax obligations under local laws, rules and
regulations in the Optionee’s country of residence (and country of employment,
if different).
 
8

--------------------------------------------------------------------------------

15.       Securities Matters. The Company shall not be required to deliver any
Shares until the requirements of any federal, state or foreign securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. If
the Optionee is resident or employed outside of the United States, neither the
grant of the Options under the Plan nor the issuance of the underlying Shares
upon exercise of the Options is intended to be a public offering of securities
in the Optionee’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings to the local securities authorities in jurisdictions outside of
the United States unless otherwise required under local law.
16.       Legal Requirements and Risks. No employee of the Company or a
Subsidiary is permitted to advise the Optionee on whether the Optionee should
acquire Shares under the Plan. Acquiring Shares involves a degree of risk.
Before deciding to acquire Shares pursuant to the Options, the Optionee should
carefully consider all risk factors relevant to the acquisition of Shares under
the Plan and the Optionee should carefully review all of the materials related
to the Options and the Plan. In addition, the Optionee should consult with the
Optionee’s own financial advisor and legal advisor for professional investment
advice.
17.       Consent to Collection, Processing and Transfer of Personal Data.
(a)        Pursuant to applicable personal data protection laws, the Company and
the Employer (if different) hereby notify the Optionee of the following in
relation to the Optionee’s personal data and the collection, processing and
transfer of such data in relation to the Company’s grant of this Option and the
Optionee’s participation in the Plan. The collection, processing and transfer of
the Optionee’s personal data are necessary for the Company’s administration of
the Plan and the Optionee’s participation in the Plan. The Optionee’s denial
and/or objection to the collection, processing and transfer of personal data may
affect the Optionee’s participation in the Plan. The Optionee voluntarily
acknowledges and consents (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein.


(b)        The Company and the Employer (if different) hold certain personal
information about the Optionee, including the Optionee’s name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Optionee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Optionee or
collected, where lawful, from third parties, and the Company and Employer (if
different) will process the Data for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Optionee’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Optionee’s participation in
the Plan.
 
9

--------------------------------------------------------------------------------

(c)        The Company and the Employer (if different) will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of the Optionee’s participation in the Plan, and
the Company and the Employer may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. The Optionee hereby
authorizes (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Optionee’s behalf to a broker or other third party with whom the Optionee may
elect to deposit any Shares acquired pursuant to the Plan.


(d)        The Optionee may, at any time, exercise his or her rights provided
under applicable personal data protection laws, which may include the right to
(i) obtain confirmation as to the existence of the Data, (ii) verify the
content, origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) to oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Optionee’s participation in
the Plan. The Optionee may seek to exercise these rights by contacting the
Company’s Corporate Secretary’s Department.


18.       English Language. The Optionee acknowledges and agrees that it is the
Optionee’s express intent that the Agreement, the Plan and all other documents,
notices and legal proceedings entered into, given or instituted pursuant to the
Option, be drawn up in English. If the Optionee has received the Agreement, the
Plan or any other documents related to the Options translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.


19.       Nature of Grant.


In accepting the award of Options, Optionee acknowledges that:


(a)        The Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement.
 
10

--------------------------------------------------------------------------------

(b)        The grant of Options is a one-time benefit and does not create any
contractual or other right to receive an award or benefits in lieu of an award
in the future; future awards, if any, will be at the sole discretion of the
Company.


(c)        The Optionee is voluntarily participating in the Plan.


(d)        An Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Employer, and
which is outside the scope of the Optionee’s employment contract, if any.


(e)        The Options are not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer.


(f)         The Options will not be interpreted to form an employment contract
or relationship with the Company; and furthermore, the Options will not be
interpreted to form an employment contract with any Subsidiary.


(g)        This Agreement shall not confer upon the Optionee any right to
continuation of employment by the Employer, nor shall this Agreement interfere
in any way with the Employer’s right to terminate the Optionee’s employment at
any time, as may be permitted under local law.


(h)        The future value of the underlying Shares is unknown and cannot be
predicted with certainty; if the value of the Shares does not increase after the
time of grant, this Option will have no value.


(i)         If the Options vest and the Optionee obtains Shares, the value of
those Shares acquired may increase or decrease in value.


(j)         In consideration of the grant of the Options, no claim or
entitlement to compensation or damages shall arise from termination of the
Options or diminution in value of the Options or Shares acquired upon exercise
of the Option resulting from termination of the Optionee’s employment (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Optionee irrevocably releases the Company and the Employer (if different) from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this Option, the Optionee will be deemed irrevocably to have waived the
Optionee’s entitlement to pursue such claim.


(k)        In the event of involuntary termination of Optionee’s employment
(whether or not in breach of local labor laws), Optionee’s right to receive
Options and vest under the Plan, if any, will terminate effective as of the date
that Optionee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Optionee’s right to exercise Options and
vesting in Options after termination of employment, if any will be measured by
the date of termination of Optionee’s active employment and will not be extended
by a notice period mandated under local law; the Committee shall have the
exclusive discretion to determine when the Optionee is no longer actively
employed for purposes of the award of the Options.
 
11

--------------------------------------------------------------------------------

(l)         The Options and benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.


20.       Electronic Delivery/Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Option by electronic
means. The Optionee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.


21.       Not Providing Advice.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Optionee’s participation in the Plan, or Optionee’s acquisition or sale of the
Shares underlying the Option.  Optionee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


22.       Governing Law.  All questions concerning the validity, construction
and effect of this Award Agreement shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws.  Any dispute
concerning this Agreement will be resolved exclusively in the state or federal
courts in Harris County, Texas, and the Optionee agrees to exclusive venue and
jurisdiction in such courts as a condition of receiving this Award.


23.       Appendix Terms. Notwithstanding any provisions of this Agreement to
the contrary, the Option shall be subject to such special terms and conditions
for the Optionee’s country of residence (and country of employment, if
different), as are set forth in the Appendix to this Agreement (the “Appendix”).
Further, if the Optionee transfers residency and/or employment to another
country, any special terms and conditions for such country will apply to the
Option to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or to facilitate the operation and administration of the
Option and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Optionee’s
transfer). In all circumstances, the Appendix shall constitute part of this
Agreement.


24.       Additional Requirements. The Company reserves the right to impose
other requirements on the Options, any Shares acquired pursuant to the Options,
and the Optionee’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the operation
and administration of the Options and the Plan. Such requirements may include
(but are not limited to) requiring the Optionee to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.
 
 
12

--------------------------------------------------------------------------------